Title: To James Madison from Israel Whelen, 20 July 1801 (Abstract)
From: Whelen, Israel
To: Madison, James


20 July 1801, Philadelphia. Encloses bill of lading [not found] for cargo of George Washington. Notes that O’Brien’s request for “8 finest India shawls with flowers” has gone unfilled because they are not imported for sale at Philadelphia. Believes he can insure cargo of George Washington at 5 percent and that of Peace and Plenty at 6 percent. Requests early word of any decision to send remainder of timber on O’Brien’s list; “the strictness of the Inspection at this Port, I found to be the principal reason (in addition to the rise in price from a brisk demand for ship building) why we found so much difficulty in geting timber from the sellers, who would part with none at this time unless we examined it in the woods & purchased it there. They entirely refused to be answerable for its passing Inspection.” Believes New York a better source for pine timber.
 

   
   RC (DNA: RG 59, ML); letterbook copy (DNA: RG 45, Purveyor’s Office, Philadelphia). RC 2 pp.


